Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020 and 10/25/2021 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under 37 CFR 1.52(b)2. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because A. reference character “11” has been used to designate both cavity connector and module connector; B. they do not include the following reference sign(s) mentioned in the description: Under the detailed description, in page 16, line 1-15, “connection interface device 11a”, “connection base device 11b”, “spring element 11c”, and positioning pin 11d” are not shown in Figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, under claim 4, the “connection interface device” and the “connection base device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Under page 14, line 31 contains the information "cavity connectors 11"; under page 15, line 18 contains the information "module connectors 11". Numerical 11 been rejected because it been used to identify different items in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the module” in line 5, “the movable module” in lines 6 and 9, and “any other movable beverage preparation module” in last line, rendering the claim indefinite. It is unclear what the relation between each of these different modules are? What the relation between a plurality of movable beverage preparation modules as mentioned in line 2 and “the module” are? What the relation between a plurality of movable beverage preparation modules as mentioned in line 2 and “the movable module” are?  What the relation between a plurality of movable beverage preparation modules as mentioned in line 2 and “any other movable beverage preparation module” are? Appropriate correction/clarification is required.
Claim 1 recites the limitation “a unit” in lines 9 and 10 respectively, rendering the claim indefinite. It is unclear what the relation between a unit as mentioned in line 6 and “a unit” in lines 9 and 10 respectively are? Appropriate correction/clarification is required.
Claim 1 recites the limitation “its operative position” in lines 10 and 12 respectively, rendering the claim indefinite. It is unclear what the relation between an operative position as mentioned in line 6 and “its operative position” in lines 10 and 12 respectively are? Appropriate correction/clarification is required.
Claim 2 recites the limitation “substantially” in line 8, rendering the claim indefinite.  The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).
Claim 3 recites the limitation “each movable beverage preparation module” in line 2, rendering the claim indefinite. It is unclear what the relation between a plurality of movable beverage preparation modules as mentioned in line 2 of claim 1 and “each movable beverage preparation module” are? Appropriate correction/clarification is required.
Claim 3 recites the limitation “a corresponding cavity connector” in line 3, rendering the claim indefinite. It is unclear what the relation between a plurality of cavity connector as mentioned in line 2 and “a corresponding cavity connector” are? Appropriate correction/clarification is required.
Claim 4 recites the limitation “module connector” in line 2, rendering the claim indefinite. It is unclear what the relation between a module connector as mentioned in line 3 of claim 3 and “module connector” are? Appropriate correction/clarification is required.
Claim 4 recites the limitation “cavity connector” in line 2, rendering the claim indefinite. It is unclear what the relation between a plurality of cavity connector as mentioned in line 2 of claim 3 and “cavity connector” are? Appropriate correction/clarification is required.
Claim 5 recites the limitation “at least one pair of module connector and cavity connector” in line 1, rendering the claim indefinite. It is unclear what the relation between a plurality of cavity connectors and a module connector mentioned in line 2-3 of claim 3 and “at least one pair of module connector and cavity connector” are? Appropriate correction/clarification is required.
Claim 6 recites the limitation “each movable module” in line 1, rendering the claim indefinite. It is unclear what the relation between a plurality of movable beverage preparation modules as mentioned in line 2 of claim 1 and “each movable module” are? Appropriate correction/clarification is required.
Claim 9 recites the limitation “the module” in line 3, rendering the claim indefinite. It is unclear what the relation between a plurality of movable beverage preparation modules as mentioned in line 2 of claim 1 and “the module” are? Appropriate correction/clarification is required.
Claims 9-10 and 12-14 recite the limitation “at least one movable beverage preparation module” respectively, rendering the claim indefinite. It is unclear what the relation between a plurality of movable beverage preparation modules as mentioned in line 2 of claim 1 and “at least one movable beverage preparation module” are? Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Piras et al. (US 2018/0146817 A1).
Regarding Independent Claim 1, Piras et al. disclose a beverage machine (a modular machine 10, [0061], Fig 1) having an external housing and a plurality of movable beverage preparation modules (a plurality of modules 12, [0061], Fig 1) that are configured to process a beverage (a beverage delivery unit, [0032]) and/or a beverage ingredient to be dispensed via at least one beverage dispensing outlet to a user-cup or user-mug (see Fig 1), the housing having a front opening and forming a cavity for housing the modules (a single frame 14, [0064], Figs 1-2), the movable module being insertable as a unit into an operative position into the cavity and removable out of the cavity via the front opening (see Figs 1-2), 
the movable module is insertable as a unit into the cavity into its operative position and removable as a unit out of the cavity via the front opening, independently of the presence inside the cavity of any other movable beverage preparation module in its operative position (each module 12 ... is independent hydraulically, electrically and mechanically from the other modules 12, [0106]).
Regarding Claims 2-15, Piras et al. further disclose:
Claim 2, wherein the housing has: an external rear face opposite the front opening ([0049-0050], see details in Figs 1-2); and/or an external top face facing an external bottom face extending over substantially an entire height of the cavity spacing the top face.
Claim 3, wherein the rear face  supports or is adjacent to a plurality of cavity connectors (see Fig 2), each movable beverage preparation module having a module connector that is connected to a corresponding cavity connector when the module is located thereagainst while reaching its operative position (upper wall 64 can be provided with through apertures 65… in correspondence with the capsule discharge tank 28 of a module 12, [0121]) and that is disconnected from the corresponding cavity connector when the module is removed from the cavity (frame 14… to defined housing seatings 97 in which each of the modules 12… is inserted, [0128], Figs 1-3). 
Claim 4, wherein at least one connector of a pair of cooperating module connector and cavity connector has a connection interface device (module connector of module 12 with a connection interface device, Fig 3) that is resiliently mounted to a connection base device (cavity connector of upper wall 64 with a connection base device, Fig 3) to enable a positioning adjustment when the module connector and the cavity connector are connected together (see Figs 1-3).
Claim 5, wherein at least one pair of module connector and cavity connector have at least one of: a guide arrangement to promote a proper relative positioning of the module connector and the cavity connector when approaching each other when the corresponding movable module approaches its operative position (the upper wall 64 can be provided with through apertures 65, which are each disposed during use in correspondence with the capsule discharge tank 28 of a module 12 for the automatic preparation of beverages from capsules, [0121]); and a sensing arrangement to sense a proper relative positioning of the module connector and the cavity connector.
Claim 6, which has an external machine front face (see Fig 1) and wherein each movable module in its operative position has an external module front face (each movable module 12 in its operative position has an external module front face, Fig 1) that forms a section of the external machine front face and that extends across or over the front opening (see details in Fig 1).
Claim 7, wherein the or each module external front face extends over at least 75% of the overall width or height of the housing (see details in Fig 1).
Claim 8, wherein each module front face extends flush with an adjacent external face to form together part or all of the external machine front face when the modules are in their operative position (see details in Figs 1-2).
Claim 9, wherein at least one movable beverage preparation module in its operative position is releasably secured against an element that positions the module in its operative position, fixed to or integral with the housing, by a securing device (an electric connector 55, configured to connect on one side with an inlet electric connector 44 of a module 12, [0102], Fig 2).
Claim 10, wherein at least one movable beverage preparation module has an arrangement for facilitating a movement into and/or out of the housing cavity, the facilitating arrangement comprising at least one of: a grip or handle seizable from outside the housing when the movable beverage preparation module is in its operative position (any portion seizable from outside the housing when the movable beverage preparation module 12 is in its operative position, Fig 1); and a guide arrangement cooperating with a counter-arrangement fixed to or integral with the housing.
Claim 11, which comprises a cup support (see a cup support in Fig 1).
Claim 12, wherein at least one movable beverage preparation module comprises a cup holder for holding a cup under the beverage outlet (see Fig 1).
Claim 13, wherein at least one movable beverage preparation module is a flavoured beverage dispenser configured to combine a flavouring ingredient (for preparing beverages from capsules or cartridges, [0001]) and a liquid carrier (a container containing water 31, [0079]) such as water for dispensing a resulting beverage via the beverage outlet or via at least one of the beverage outlets (see Fig 1).
Claim 14, wherein at least one movable beverage preparation module is a dispenser of a milk-based beverage (applied to… milk, either to be integrated with each other, [0002]).
Claim 15, comprising a removable or non-removable liquid reservoir module having a cavity for containing liquid, to be dispensed (a water/steam unit 32, [0084].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761